Name: Commission Regulation (EEC) No 1943/82 of 19 July 1982 applying a special intervention measure for common wheat of bread-making quality at the start of the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 82 Official Journal of the European Communities No L 211 / 19 COMMISSION REGULATION (EEC) No 1943/82 of 19 July 1982 applying a special intervention measure for common wheat of bread-making quality at the start of the 1982/83 marketing year market in common wheat of bread-making quality (5), as last amended by Regulation (EEC) No 1 837/82 (6), will , for the abovementioned reasons, be satisfied at the start of the 1982/83 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 145 1 /82 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas there is some concern about the market for common wheat of bread-making quality at the begin ­ ning of the marketing year ; whereas , consequently, in accordance with the provisions of Article 8 of Regula ­ tion (EEC) No 2727/75, special intervention measures should be applied at the beginning of the 1982/83 marketing year :  in the form of purchases of common wheat of medium bread-making quality in Italy, since the bread-making wheat grown in Italy is of higher quality and generally reaches medium quality level , and  in the form of purchases of common wheat of minimum bread-making quality in the rest of the Community ; Whereas the conditions set out in Articles 1 and 2 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (') should apply to such purchases ; Whereas, for determination of medium bread-making quality, reference should be made to the provisions of Commission Regulation (EEC) No 2062/81 of 15 July 1981 laying down the method for determining the minimum bread-making quality of common wheat (4) ; whereas for determination of the Zeleny index, reference should be made to ICC method No 118 ; Whereas the conditions laid down in Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special interven ­ tion measures to support the development of the 1 . In accordance with Articles 4 (3) and 5 of Regu ­ lation (EEC) No 1629/77 intervention agencies shall purchase common wheat of bread-making quality offered to them during August, September and October of the 1982/83 marketing year, as follows :  in Italy, wheat of medium bread-making quality as defined in Article 1 of Council Regulation (EEC) No 1955/81 (7),  in the rest of the Community, wheat of minimum bread-making quality as defined in Regulation (EEC) No 2062/81 . 2 . For the purposes of this Regulation , medium bread-making quality as defined in Article 1 of Regu ­ lation (EEC) No 1955/81 shall be determined as follows :  for protein content and Hagberg falling number, by the methods indicated in Regulation (EEC) No 2062/81 ,  for the Zeleny index, by the method recognized by the International Association for Cereal Chemistry (ICC), described under heading No 118 . 3 . Delivery of the quantities offered must take place not later than 30 November 1982 . Such purchases shall be made in any of the intervention centres for common wheat, under the conditions laid down in Articles 1 and 2 of Regulation (EEC) No 2738 /75 . Where delivery takes place in November 1982, the price payable shall be that for October 1982. (') OJ No L 281 1 . 11 . 1975, p . 1 . 0 OJ No L 164, 14 . 6 . 1982, p . 1 . (&lt;) OJ No L 281 , 1 . 11 . 1975 , p . 49 . (4) OJ No L 201 , 22 . 7 . 1981 , p . 6 . 0 OJ No L 181 , 21 . 7 . 1977, p. 26 . (6) OJ No L 202, 9 . 7 . 1982, p . 28 . C) OJ No L 198 , 20 . 7 . 1981 , p . 12 . No L 211 /20 Official Journal of the European Communities 20 . 7 . 82 Article 2 Article 3 Intervention agencies shall , where necessary, adopt additional procedures and conditions for taking over wheat, compatible with the provisions of this Regula ­ tion , in order to take account of special conditions in the Member States in which they operate . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982. For the Commission Poul DALSAGER Member of the Commission